IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                        Assigned on Briefs November 18, 2009

                 STATE OF TENNESSEE v. DENNIS R. SHAW

             Direct Appeal from the Criminal Court for Putnam County
                        No. 07-0778     Leon Burns, Judge




              No. M2009-00669-CCA-R3-CD - Filed December 28, 2010


Following a jury trial in Putnam County, Defendant, Dennis Russell Shaw, was convicted of
driving on a revoked license, second offense or subsequent offense, violation of the
registration law, and violation of the financial responsibility law. He has appealed only the
driving on revoked license conviction, arguing that his conviction was improperly enhanced
beyond a first offense. After reviewing the briefs of the parties and the record, we affirm.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

T HOMAS T. W OODALL, J., delivered the opinion of the Court, in which J ERRY L. S MITH and
C AMILLE R. M CM ULLEN, JJ., joined.

William A. Cameron, Cookeville, Tennessee, for the appellant, Dennis R. Shaw.

Robert E. Cooper, Jr., Attorney General and Reporter; Cameron L. Hyder, Assistant Attorney
General; Anthony J. Craighead, District Attorney General Pro Tempore; and Marty Savage,
Assistant District Attorney General, for the appellee, the State of Tennessee.

                                        OPINION

       Defendant failed to include the trial transcript in the appellate record. Exhibits
admitted during the trial are included. Exhibit number 5 includes certified copies of
judgments from the Shelby County Criminal Court showing that Defendant has previously
been convicted of a violation of Tennessee Code Annotated section 55-50-504 (driving on
a revoked or suspended license) on at least three prior occasions for offenses committed on
September 20, 2001, August 15, 2000, and November 6, 1999.
       The judgment Defendant is presently appealing shows that he was convicted of
driving on a revoked license, second or subsequent offense, a Class A misdemeanor. The
precise issue raised on appeal by Defendant is quoted in full as follows:

       Whether the Defendant was improperly enhanced to a driving on revoked 9 th
       [sic] offense, based on an affidavit by the Department of Safety, rather than
       certified copies of any prior judgments?

       In the argument section of his brief, Defendant’s entire argument, other than a
restatement of his issue, is contained in one paragraph on one page. The argument fails to
reference and cite to any portion of the transcript as required by Rule 10(b) of the Rules of
the Court of Criminal Appeals of Tennessee, which is a direct result of Defendant’s failure
to provide an adequate record for review of purported trial court error, by not including a
transcript of the trial.

      Relying upon Melendez-Diaz v. Massachusetts, _____ U.S. _____, 129 S. Ct. 2527
(2009), Defendant argues that certified copies of judgments of prior convictions should have
been used to prove his prior convictions, rather than an affidavit from the Tennessee
Department of Safety.

        As stated above, certified copies of at least three prior convictions for driving on a
revoked or suspended license were admitted as evidence. In addition, even if the exhibit
containing the certified copies of the judgments was not included in the appellate record,
absent a transcript or statement of the evidence pursuant to Tennessee Rule of Appellate
Procedure 24, this Court must presume that the evidentiary rulings made by the trial court
were correct. State v. Oody, 823 S.W.2d 554, 559 (Tenn. Crim. App. 1991). Defendant is
entitled to no relief on appeal.

                                      CONCLUSION

       For the foregoing reasons, the judgment of the trial court is affirmed.

                                                   _________________________________
                                                   THOMAS T. WOODALL, JUDGE




                                             -2-